Citation Nr: 1627118	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2014, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As an initial matter, the Board finds that a remand is necessary in order to obtain outstanding records.  In this regard, at his August 2015 VA examination, the Veteran reported that he had a nervous breakdown in March 1994 and was placed on disability at that time.  He further indicated that he had not worked since 1994.  In addition, the examiner noted that a January 2010 treatment record revealed that the Veteran had decreased his hours in 1993 due to fatigue and feelings of anger towards a co-worker, and retired from the railroad in 1994.  As such, the Board finds that there may be relevant records referable to the Veteran's disability benefits provided either through U.S. Railroad Retirement Board or Social Security Administration.  Consequently, a remand is necessary in order to obtain such outstanding records.  Similarly, the Veteran reported seeing a mental health therapist for a few years beginning in 1994.  While he was previously provided an opportunity to submit or authorize VA to obtain such records, he has not done so.  In light of the need to remand the matter, he should be provided another opportunity to do so.  

Furthermore, in accordance with Board's February 2014 remand directives, the Veteran was provided with a VA examination in August 2015 in order to ascertain the nature and etiology of his acquired psychiatric disorder, to include whether such was related to his verified in-service experiences of assisting with recovery efforts of downed airmen following in-air accidents.  At such examination, unspecified anxiety disorder and unspecified personality disorder were diagnosed.  However, the examiner found that the Veteran did not meet the DSM-5 criteria for PTSD.  In this regard, she noted that the Veteran's responses to a test to assess the presence and severity of PTSD symptoms were invalid due to over-endorsement of atypical items.  There is no data to support a diagnosis of PTSD.  The Veteran's previous diagnoses of PTSD were conferred in a clinical context and appear to have been based predominantly on his subjective report of symptoms, with no objective assessment of response style conducted.  However, as the Veteran's case was initially certified to the Board in August 2010, the DSM-IV, rather than the DSM-5, is applicable to his claim.  Therefore, an addendum opinion is necessary to determine whether the Veteran has PTSD based on his verified stressor pursuant to the DSM-IV. 

The examiner further determined that the Veteran's unspecified anxiety disorder was less likely as not related to his military service.  In this regard, she noted that the Veteran did not seek mental health care until 24 years after his military service and there is no data to indicate that he reported any mental health symptoms while in the military.  However, she did not address the Veteran's allegation that he was not familiar with effects of PTSD at that time and that he kept drinking steadily from 1969 to 1986 to forget the stressor.  Therefore, an addendum opinion regarding such contention is necessary to decide the claim.

Finally, the examiner found that the Veteran's personality disorder is not considered a disability for which service-connected benefits are payable as this is a constitutional or developmental disorder.  Personality disorders are developmental in nature, often traceable back to adolescence or early adulthood; therefore, they are considered to preexist military service.  However, such did not offer an opinion as to whether there was additional disability due to disease or injury superimposed upon such disorder during service.  Therefore, an addendum opinion addressing such matter should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the U.S. Railroad Retirement Board or Social Security Administration, as appropriate, to obtain copies of all administrative decisions and associated medical records pertaining to the Veteran's claim for disability benefits.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  Request that the Veteran submit or provide authorization forms to allow VA to obtain any outstanding private treatment records referable to his psychiatric treatment beginning in 1994.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claims file, return the record to the VA examiner who conducted the Veteran's August 2015 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, the examiner should offer an opinion on the following inquiries:

(A)  Does the Veteran meet the DSM-IV criteria for a diagnosis of PTSD and, if so, is such diagnosed based on his verified stressor of assisting with recovery efforts of downed airmen following in-air accidents?

(B)  With regard to the Veteran's diagnosed unspecified anxiety disorder, is it at least as likely as not that such is related to his military service, to include his verified in-service experiences of assisting with recovery efforts of downed airmen following in-air accidents?  In offering such opinion, the examiner should consider and address the Veteran's contention that, rather than seeking treatment, he self-medicated with alcohol from 1969 to 1986 to handle his psychiatric symptoms.  

(C)  With regard to the Veteran's diagnosed unspecified personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service? If so, please identify the additional disability.

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any of the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

